Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-15 are currently pending in the instant application.  Applicants have amended claims 1, 3, 5-12 and 15 in an amendment filed on December 29, 2020.  Claims 1-15 are rejected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/JP2019/006158, filed on February 19, 2019 and claims benefit of Foreign Application JAPAN 2018-028007, filed on February 20, 2018. 
II.	Information Disclosure Statement
No information disclosure statement (IDS) has been filed in the instant application.

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the term “linker” has not been clearly 

IV.	Objections

Improper Multiple Dependent Claims
Claim 15 is objected to under  37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim. Claim 15 contains dependency in the following limitations “the composition according to claim 12”; “the p-boronophenylalanine derivative according to any one of claims 1 to 11; and “to form a p-boronophenylalanine derivative according to any one of claims 1 to 3”. Applicants are suggested to delete two of the limitations listed above to overcome the rejection.  See  MPEP  § 608.01(n).  
				Claim Objections
Claims 6 and 8 are objected to because of the following informalities:  having 2 periods in both claims.   The period after the phrase “pharmaceutically acceptable salt thereof” should be deleted in both claims 6 and 8.  Each claim begins with a capital letter and ends with a period (MPEP 608.01 (m)).  Appropriate correction is required.

V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626